       To: The Honorable Robert J. Conrad, Jr.
              U.S. District Court Judge
    From: Will Sinclair III
              U.S. Probation Officer Specialist
  Subject: Anthony Trevino Pate
              Case Number: 0419 3:16CR00253- 001                                              NORTH CAROLINA WESTERN
              REQUEST TO DESTROY SEIZED PROPERTY                                                       MEMORANDUM
     Date: 4/24/2019


On September 12, 2017, the Search and Entry Team conducted a warrantless search at the reported residence of
abovementioned defendant. During this search, two cell phones were seized and utilized as evidence for the basis of
violations one and two on the petition that was filed on October 30, 2017.

On April 20, 2018, Your Honor found the defendant guilty of violating the terms and conditions of his supervised release.
The defendant was sentenced to thirteen (13) months custody of the Bureau of Prisons, to be followed by a two (2) year
term of supervised release.

On April 18, 2019, the defendant signed a consent form for the destruction of the two cell phones that were seized during
the search. That consent form has been attached to this request. This USPO is respectfully requesting that Your Honor
permit our office to proceed with the destruction of the seized property.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7672, should you
have any questions.




 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant




                                                                 Signed: April 24, 2019
